Citation Nr: 1505366	
Decision Date: 02/05/15    Archive Date: 02/18/15

DOCKET NO.  10-16 692	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an effective date earlier than January 1, 2006, for the award of dependency benefits for the Veteran's spouse.

2.  Whether an overpayment of compensation benefits in the amount of $1,623.13, (as most recently adjusted) was properly created.

3.  Entitlement to a waiver of recovery of an overpayment of VA benefits in the remaining amount of $1,623.13.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

A. Barone, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from February 1977 to April 1987, and from December 1988 to September 2000.  This matter is before the Board of Veterans' Appeals (Board) on appeal of a November 2008 determination (available in Virtual VA) of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida that removed the Veteran's former spouse from his compensation award effective December 1, 2001; added his current spouse to his compensation award effective August 1, 2008; and notified him of the resultant creation of the overpayment in controversy.  A November 2008 letter from the VA Debt Management Center notified the Veteran that the calculated amount of debt resulting from the overpayment was $4,633.96.  The Veteran has disputed the validity of the creation of the overpayment/debt, but has not disputed the calculation of the dollar amount.

In a September 2011 statement of the case (SOC), the RO informed the Veteran that based on a review of his submissions of record in his vocational rehabilitation file, it was revising the effective date of the addition of his current spouse to his compensation award to the earlier date of January 1, 2006, and that the overpayment was accordingly reduced to $1,623.13.  The Veteran continues to appeal for an effective date consistent with his contention that he notified VA of his current marriage timely to its occurrence in June 2002, and that he should not be considered to have received any overpayment from VA.

The Veteran not only appealed the effective date assigned and the validity of the overpayment debt, but additionally requested a waiver of recovery of the debt (in the event it were found to be a validly created overpayment debt).  A May 2009 determination of the Committee on Waivers and Compromises of the VA RO in Philadelphia, Pennsylvania denied the Veteran's request for waiver of recovery of the overpayment of VA disability compensation benefits.  The record reflects that the Veteran filed a notice of disagreement (NOD) with this determination in June 2009; the pertinent correspondence is dated in December 2008 (and the first received copy of the statement was received in that month), but a re-submission of the correspondence is date-stamped as received by the RO in June 2009 and is cited by the September 2011 statement of the case as the NOD accepted in June 2009 on the effective date and debt propriety issues.  The correspondence received in June 2009 includes the statement: "I am writing to dispute the decision of the VA for me to repay them what they state was an over payment."  The Board finds that it is most reasonable to consider this language as a notice of disagreement not limited to the effective date and overpayment validity issues, but also as an NOD with the denial of a waiver of recovery of the overpayment.  Furthermore, the transcript of the Veteran's August 2011 RO hearing reflects that all participants believed that the waiver issue was part of the appeal.  However, no SOC has yet been issued addressing the matter (as discussed below).

The Board briefly notes that although the waiver issue arises from a determination of the Committee on Waivers and Compromises of the VA RO in Philadelphia, Pennsylvania, the jurisdiction of the issue remains with the same Agency of Original Jurisdiction (AOJ) as the other issues on appeal: the RO in St. Petersburg, Florida.  The Support Services Division at the Philadelphia RO provides the Committee on Waivers and Compromises for the Regional Offices in the 19 states on the eastern seaboard (as explained on VA's website at http://www.benefits.va.gov/Philadelphia/about.asp).

Finally, the Board notes that an October 2008 RO rating decision denied the Veteran's claim for a rating in excess of 30 percent for depression.  The Veteran initiated an appeal and an SOC addressed the issue in February 2010.  The record does not reflect that the Veteran filed a VA Form 9 or substantive appeal to timely perfect that issue to the Board; it is therefore not in appellate status and not before the Board at this time.  However, the Veteran's representative submitted a brief in November 2011 that included the statement: "It is the veteran's contention[] that he should be entitled to an increased rating in his service connected depression in excess of 30%."  To the extent that this November 2011 statement raises a claim of entitlement to an increased rating for depression, the issue has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Dependency Benefits Effective Data and the Propriety of the Overpayment

During the pendency of this appeal, the September 2011 SOC discussed the AOJ's determination that the effective date for the addition of the Veteran's current spouse to his award was revised (in a partial grant of the outcome sought by the Veteran's appeal), at the time of the issuance of the SOC, from August 1, 2008 to the earlier date of January 1, 2006.  This directly resulted in a downward change in the calculation of the overpayment, to $1,623.13.  Significantly, this determination was made on the cited basis of: "In reviewing the Vocational Rehabilitation folder at our Regional Office it was discovered you sent a VA Form 21-686c to the Regional Office on December 29, 2005.  Because of the discovery of this document we were able to add [the Veteran's current spouse] to your award."

The cited December 2005 document has been added to the record available to the Board for review in the Veterans Benefits Management System (VBMS) as part of a set of four documents filed under a receipt date of December 29, 2005; one of these documents (a fax transmittal cover sheet) contains a handwritten note indicating: "pulled from voc rehab folder."  It does not appear that the complete contents of the Veteran's vocational rehabilitation folder are otherwise available for the Board to review at this time.  The Board must view the Veteran's vocational rehabilitation folder as pertinent evidence in this matter in light of the fact that review of that folder by the AOJ revealed at least one document resulting in a partial grant of the appeal.  Fully informed appellate review based upon the complete record must include the Board having the opportunity to review the contents of the vocational rehabilitation folder for itself.

These contents of the Veteran's VA vocational rehabilitation folder are constructively of record, are pertinent evidence in the matter at hand, and must be secured.  See Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Waiver of Overpayment

The Veteran has requested waiver of recovery of the remaining debt associated with the remaining $1,623.13 overpayment at issue.  As explained in the introduction section of this decision, above, the record reflects that the Veteran timely filed an NOD in June 2009 with the May 2009 denial of his request for waiver of recovery of overpayment.  He continued to argue for the waiver in his presentation at the August 2011 RO hearing; it appears that the Veteran believed and desired that the validity and waiver questions would both be part of his appeal.

The filing of an NOD signals the initiation of an appeal in a claim.  See 38 C.F.R. § 20.200.  When there has been adjudication by the AOJ and a timely NOD has been filed, an SOC addressing the issue must be furnished to the veteran.  Manlincon v. West, 12 Vet. App. 238 (1999).  In this case, the AOJ issued to the Veteran an SOC addressing the effective date and the propriety of the creation of the debt in September 2011, but the SOC did not address the distinct issue of the denial of waiver of the overpayment.  Notably, the SOC did not list the issue of the waiver, nor did the SOC cite laws and regulations or provide reasons and bases relating to waivers of recovery of an overpayment.  Corrective action is necessary.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain the Veteran's complete VA vocational rehabilitation file and associate it with the record available for review in this appeal.

2.  The AOJ should issue an SOC addressing the issue of entitlement to waiver of recovery of an overpayment of VA benefits in the remaining amount of $1,623.13.  To perfect an appeal of this claim (which is separate and distinct from the claim challenging the underlying propriety of the creation of the same overpayment, for which the Veteran has filed a timely substantive appeal) to the Board, the Veteran must still timely file a substantive appeal (i.e., VA Form 9) after issuance of the SOC.  The Veteran should be advised of the time limit for filing a substantive appeal.  If an appeal is timely perfected, the matter should be returned to the Board.

3.  Following completion of the above and any additional development deemed necessary, the AOJ should readjudicate the Veteran's claims on appeal.  If any element of the claims remains denied, the AOJ should issue an appropriate SSOC, and afford the Veteran and his representative the opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. C. Graham
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

